DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-7are rejected under 35 U.S.C. 103 as being unpatentable over Nada et al. (Chemischer Informationsdienst, 1984) in view of Li et al. (Chemical Society Reviews, 2006).

In regard to claim 1, Nada et al. disclose a process [Page 82-83] for preparing 2-(N-3,5-dimethylpyrazole)succinic acid (III – an isomer* of 2-(N-3,4-dimethylpyrazole)succinic acid) by reaction of 3,5-dimethylpyrazole (I - an isomer* of 3,4-dimethylpyrazole) with maleic anhydride (II):

    PNG
    media_image1.png
    303
    620
    media_image1.png
    Greyscale

The preparation of DMPSA at 20°C inherently results in crystallization of the resulting reaction product because crystallization in water will occur spontaneously at this temperature.
*Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) […] are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

The reaction takes place in water as a solvent along with toluene (e.g. toluol) and is therefore not performed in the absence of organic solvents or diluents.

LI et al. is directed to the use of water as a solvent for organic chemistry [Abstract].



In regard to claim 2, Nada et al. disclose the reaction takes place in water as a solvent [Page 83]. At the temperature disclosed in the Nada reference (20°C), in water solvent, crystallization will necessarily occur.

In regard to claim 3, Nada et al. disclose an aqueous solution of maleic anhydride reacted [Page 83].

In regard to claim 6-7, Nada et al. disclose a reaction product with 70% purity [Page 83]. However, the mere purity of a product, by itself, does not render the product nonobvious. If the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). See also MPEP § 2113.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nada et al. (Chemischer Informationsdienst, 1984) in view of Li et al. (Chemical Society Reviews, 2006) and further in view of Wikipedia (Seed crystal, 2013).

In regard to claims 4-5, Nada et al. does not explicitly disclose that the crystallization takes place by cooling of the aqueous reaction product with accompanying use of seed crystals.

Wikipedia describes a seed crystal as a small piece of material from which a large crystal of the same material typically is to be grown [Paragraph 1]. The crystal can be grown by dipping the seed into molten material that is then cooled [Paragraph 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a seed crystallization method during a cooling and crystalizing step after forming the reaction product because the placement of a seed crystal into solution allows the recrystallization process to expedite by eliminating the need for random interaction. One of ordinary skill in the art would have been motivated to do so because seeding decreases the amount of time needed for nucleation to occur in a crystallization process [Paragraph 2].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nada et al. (Chemischer Informationsdienst, 1984) in view of Li et al. (Chemical Society Reviews, 2006) and further in view of Clark (ChemGuide, 2012).

In regard to claims 8-9, Nada discloses performing the reaction at a temperature of 20°C [Page 82-83]. The reference does not explicitly disclose reaction temperatures from 50°C to 120°C (claim 8) or 70°C to 105°C (claim 9).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the reaction at elevated temperatures. One of ordinary skill in the art would have been motivated to do so because increasing temperature increases reaction rates [Clark, Page 4]. One of ordinary skill in the art would have been motivated to determine reaction temperature through routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

Response to Arguments
10/25/2021 have been fully considered but they are not persuasive.

Applicant argues (Pg. 3) that the Nada prior art discloses an organic solvent and that the product obtained by the process of claim 1 is in high yield and purity, if the accompanying use of organic solvents or diluents during the preparation and crystallization is avoided, see page 5, lines 27 to 29. And as a result of the avoidance of organic solvents or diluents, the process becomes particularly eco-friendly, see page 5, lines 36 to 37. This argument is not persuasive. The teachings of the Li reference make obvious a solvent in absence of organic solvents. Li teaches that a water solvent is inexpensive and an environmentally benign solvent and it accelerates reaction rates and enhances reaction selectivity [Page 68, First Column]. Additionally, it is well-known in the art that toluene is environmentally toxic, compared to water [See Toluene Toxicity; Wikipedia, 2011].

Applicant argues (Pg. 4) Nada does not mention a subsequent crystallization from the returning reaction product in the absence of organic solvents or diluents. This argument is not persuasive. At the temperature disclosed in the Nada reference (20°C), in water solvent, crystallization will necessarily occur. Applicant’s Specification confirms this: “crystallization began lowly from around 85°C and the major quantity of the product only crystalized at just below 80°C [Page 3]. Therefore, it necessarily follows that at temperatures described in the Nada reference (20°C), crystallization will occur because it is below the temperature of crystallization.

In response to applicant's argument (Pgs. 4-5) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a high purity of 99.9%) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wikipedia. “Toluene Toxicity” <https://en.wikipedia.org/wiki/Toluene_toxicity> last modified on 7 September 2011

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         November 16, 2021